Citation Nr: 1339204	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  04-23 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for a heart disability, including as secondary to service-connected diabetes mellitus.  

5.  Entitlement to an increased rating for diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling.  

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy.

7.  Entitlement to an initial rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran retired after more than 20 years of active duty in June 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006, March 2008, and March 2013 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and of the VA Appeals Management Center in Washington, DC.

In May 2006, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer with the Board.  In May 2010, the Veteran was asked if he wished to have another hearing.  The same month, the Veteran responded he did not want another hearing.  A transcript of the May 2006 hearing is in the file.  

The Board notes that that procedural history of the Veteran's claims of service connection for right and left knee disabilities is a lengthy one involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Appeals (Court).  Those claims, as well as the Veteran's other service connection and increased rating claims, were most recently before the Board in May 2012, at which time they were remanded for further development.  The RO readjudicated the Veteran's claims, to include consideration of whether he was entitled to TDIU.  The case was thereafter returned to the Board in May 2013.  In light of this history, the Board finds that the issue of entitlement to TDIU is also properly before it.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) ("[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.").

After the case was re-certified to the Board, the Veteran submitted additional evidence to the Board in the form of private medical evidence that was not first considered by the RO.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to service connection for a heart disability and TDIU are addressed in the remand that follows the Board's decision and are remanded to the RO..


FINDINGS OF FACT

1.  The Veteran does not have a right knee disorder that is attributable to his military service.  

2.  The Veteran does not have a left knee disorder that is attributable to his military service.

3.  The Veteran's currently diagnosed hypertension was first identified more than a year after service, is not shown to be related to his military service, and is not shown to be proximately due to, the result of, or aggravated by a service-connected disability.

4.  The Veteran's peripheral neuropathy of the right and left lower extremities has been manifested by mild sensory motor and symptoms approximating no worse than mild incomplete paralysis of the sciatic nerve.

5.  The Veteran's diabetes mellitus requires the use of oral medication and likely a restricted diet; regulation of activities has not been shown.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  Hypertension was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for initial evaluations in excess of 10 percent for service-connected peripheral neuropathy of the right and left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8599-8520 (2013).

5.  The criteria for an evaluation in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 - 4.7, 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance
      
The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that that disability has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

At the outset, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the issues of entitlement to initial ratings greater than 10 percent for service-connected left and right lower extremity peripheral neuropathy stem from disagreements with downstream elements, and as such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in November 2002 and September 2007.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  To the extent that the Veteran was not informed of the Dingess elements specifically with regard to his right and left knee claims, because those claims are being denied herein, any error in that regard is harmless.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the claims decided herein.  The evidence obtained or associated with the claims folder includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records, VA examination reports, lay statements, internet articles, records from the Social Security Administration, and statements from the Veteran, to include his Board hearing testimony.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claims and the Board is also unaware of any such outstanding evidence.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  The Veteran has been provided with multiple VA examinations in connection with his claims.  Also of record are numerous records from various private physicians.  The VA examiners considered the Veteran's service history and reported symptoms, reviewed the medical evidence of record, conducted the appropriate testing when necessary, and made all findings necessary to apply the rating criteria where required.  The Board is satisfied that the information contained in the VA examination reports, along with that which is contained in the VA and private records, is sufficient for the Board to evaluate the Veteran's service connection and increased rating claims.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).

A.  Left and Right Knee Disabilities

Evidence relevant to the issue of service connection for left and right knee disabilities is outlined as follows.  The Veteran's STRs reflect that he was first seen for complaints of right knee pain in February 1995, at which time he alleged constant knee pain and stated that his right knee had been "popping" for the last three days.  He specifically denied any trauma.  An assessment of a medial collateral ligament (MCL) strain was recorded.  A routine physical examination was performed in September 1995, the report of which noted the Veteran's complaints of occasional right knee pain.  No left or right knee diagnosis was rendered.  The Veteran was again seen for complaints of right knee pain in September 1996, at which time he gave a history of pain for three weeks with no injury.  He was noted to have a full range of motion, but exhibited tenderness just distal from the knee cap and on the medial side of the knee cap.  An x-ray of the right knee was noted to demonstrate minimal degenerative changes of the right knee, with osteophytes along the articulating surface of the patella.  The clinical assessment was patellofemoral syndrome (PFS) and there was a question of a possible meniscal tear.  

The Veteran's January 1998 separation examination report revealed no abnormality of either knee.  On the accompanying report of medical history the Veteran indicated knee pain and the examiner noted PFS pain, treated with nonsteroidal anti-inflammatory drugs.  Neither the Veteran nor the examiner noted whether it was right or left knee pain, but it does not appear as though the complained of pain was bilateral.  The Veteran also reported cramping in the legs secondary to PFS pain.  A January 1998 report of medical assessment contains the Veteran's statement that he was having knee and lower back pain.  The report notes the Veteran's plan to seek VA disability compensation for his "knees" and "lower back" and contains a clinician's statement that the Veterans had "chronic knee (L) [left] and LBP [low back pain]."

Post-service private treatment records from S.W., M.D., reveal that the Veteran was treated from October 1998 to December 1998, during which time he complained of occasional knee swelling and bilateral knee pain.  The treatment entry indicated that x-rays of the knees were ordered; however, the results of the x-rays, if done, are not of record.  These private treatment records contain no diagnosis of any knee disorder and indicate that the Veteran was primarily seen for back pain.

In October 2001, the Veteran underwent a magnetic resonance imaging (MRI) scan of the left knee, the report of which notes that the patella appeared normal but that there was a tear of the posterior horn of the medial meniscus of the left knee.  In a March 2003 statement, S.L., M.D., referenced the results of the MRI report and stated that this "could possibly be related to [the Veteran's] time of service."  Dr. S.L. specifically indicated that it was "not a medical probability, just a possibility."

Records from R.S., M.D., dated from July 2000 to April 2003 show that the Veteran was initially seen in August 2001, at which time he was noted to have joint pain in his knees.  A treatment record dated in October 2001 noted an assessment of degenerative joint disease (DJD) of both knees.  However, x-rays of both knees failed to reveal any evidence of fracture, lytic or blastic lesion, or other significant findings.  An assessment of bilateral knee bursitis was made in November 2001 and a meniscal tear of the left knee was noted in entries dated in 2002 and 2003.  

Also associated with the claims folder are records from C.T., M.D., dated from March 2002 to May 2004.  A review of those records shows that in March 2002, the Veteran reported an injury to his left knee at work in January 2002, with continued pain since that time.  No history of prior knee problems was noted.  Dr. C.T. noted that x-rays showed some narrowing of the medial compartment.  Another MRI was performed, the report of which Dr. C.T. stated evidenced findings "consistent with a small Baker's cyst and medial meniscus tear and also partial medial collateral tear[,] even a parameniscal cyst."  Dr. C.T. diagnosed the Veteran with a medial collateral ligament strain, chondromalacia, and a medial meniscus tear, and noted that the Veteran had injured his left knee at work in January 2002 when he slipped from a ladder.  

The Veteran was afforded a VA examination in April 2003.  The VA examiner acknowledged that the Veteran's STRs documented complaints of right knee pain and referenced the September 1996 x-ray report indicating right knee DJD and the October 2001 MRI report.  The examination report notes that the Veteran was then working for the Postal Service, which required him to bend down often, causing his knees to aches.  The VA examiner reported that current x-rays of both knees failed to reveal any orthopedic abnormality of significance, to include no evidence of arthritic changes.  The VA examiner diagnosed "[p]ain, both knees - no objective findings" and stated that he did not believe the symptoms exhibited by the Veteran were "related to his in-service injury." 

The Veteran was seen again by Dr. C.T. for complaints regarding the left knee in May 2004.  X-rays were noted to show preservation of the joint space and an assessment of a medial meniscus tear and chondromalacia was rendered.  In July 2004, the Veteran was again seen by Dr. R.S., who observed that the Veteran was suffering from bilateral knee pain.  Dr. R.S., stated that it was his "professional opinion that all of [the Veteran's] medical history and current medical problems were present during his career in the Navy."

In May 2006, the Veteran provided testimony at a Board hearing, alleging that he had injured his knees in service exercising and painting floors aboard a ship.  He endorsed constant knee pain, occasional flare-ups, and swelling with exercise.  He further testified that he had had an injury to his left knee at work, after which he underwent an MRI that showed a [meniscal] tear.  

Also submitted were statements from several family members and friends, all of which related nearly the same information in that the individuals had known the Veteran for a number of years, that they knew that he had complained about knee pain, that they had observed him in pain, and that they had seen his wife rubbing his knees.  The Veteran's wife also provided a written statement wherein she noted that the Veteran had complained to her about his knee pain on a daily basis.  She further stated that she had observed the Veteran limping, being hardly able to walk, and being unable to stand for long periods of time.  She reported massaging the Veteran's knees and applying cold or hot compresses on many occasions.  

The Veteran was afforded another VA examination in January 2011.  The VA examiner outlined the relevant evidence of record, to include the Veteran's STRs and private treatment records.  Regarding the events in service that the Veteran believes led to his current knee problems, the Veteran stated that he did not recall sustaining any specific trauma to either knee.  Rather, he alleged that the "daily rigors" of service aboard a ship contributed to the pain and symptoms he had in service and experiences currently.  The Veteran reported that his right knee symptomatology was the reason that he retired from the Navy.  The examiner diagnosed bilateral knee strain and stated that he could not, without resorting to mere speculation, resolve the question of whether the Veteran's right or left knee disability was attributable to his active military service because there was no objective evidence to support the Veteran's claim.

The Veteran's claims folder was thereafter reviewed by another VA clinician who opined that it was less likely as not that the Veteran's right knee strain had its clinical onset in service or was otherwise related thereto.  The VA clinician discussed the in-service report of "minimal" degenerative changes, but noted that subsequent x-rays failed to reveal evidence of degenerative changes, which the examiner stated would lead one to conclude that the in-service x-ray had been read incorrectly because if arthritis had been present in service it would have progressed over time.  The clinician further indicated that there was no evidence of a chronic right knee disability in service and no right knee pathology was found at the time of the initial VA examination, which was conducted more than 10 years post-service and after which the Veteran experienced an intervening right knee injury.  

The VA clinician also opined that it was less likely as not that the Veteran left knee disability had its clinical onset in service or was otherwise related thereto.  The clinician indicated that the negative nexus opinion was based on the lack of in-service complaints related to the left knee, with the first evidence of a left knee injury occurring more than three years post service.  

In December 2012, the VA clinician again reviewed the Veteran's claims folder and provided an addendum to her earlier opinion report.  The clinician again outlined the evidence of record, specifically acknowledging the seemingly favorable private medical evidence.  Regarding the Veteran's right knee disability, the clinician stated that she could not attribute that disability to service without resorting to mere speculation.  She noted that although the Veteran was seen for complaints of right knee pain in service, no diagnosis was given.  The clinician acknowledged the assessment of bursitis in November 2001, but noted that no diagnosis was rendered on examination in 2003.  The clinician also again discussed the in-service finding of minimal degenerative changes, stating that reviewers had reached different conclusions with regard to the x-ray.  Regarding the left knee, the VA clinician opined that it was less likely as not that the left knee medial meniscus tear was due to service, again noting that the Veteran's STRs are silent for any complaints related to the left knee.  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for right and left knee disabilities.  Turning first to the Veteran's left-knee disability, the Board concludes that a finding of service connection is not warranted, as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability).  

In the instant case, save for the January 1998 report of medical assessment, the Veteran's STRs are completely silent for treatment or complaints related to the left knee.  Although the Veteran complained of right knee pain in service, at no time did he indicate experiencing left knee pain or other symptomatology.  One would assume that had the Veteran been experiencing symptoms related to the left knee in addition to right knee pain, he would have mentioned it when seeking treatment related to the right knee.  The Board finds that the lack of any indication in the Veteran's STRs of left knee symptomatology weighs against a finding that any such symptoms then existed.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that, where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

Regarding the notation of chronic left knee pain recorded on the January 1998 report of medical assessment, given the absence of any other notation of left knee pain and the numerous indications of right knee pain, which was not noted on the January 1998 report of medical assessment, the Board concludes that the clinician's notation of chronic left knee pain was erroneous, as there is no other evidence of record dated prior to that time to suggest that the Veteran indeed suffered from left knee pain.  

Further, the probative evidence of record simply fails to link the Veteran's left knee bursitis or torn left meniscus, as shown on the October 2001 MRI, to service.  Nor does the probative evidence of record establish a nexus between any other diagnosed left knee disability or related symptomatology and service.  Notably, in seeking treatment for left knee pain and swelling in October 1998, the Veteran seemingly attributed such symptomatology to his then current occupation.  That treatment record does not suggest that the complained of symptoms were first manifest in service.  Regarding the Veteran's torn left meniscus, the Board has considered both Dr. S.L.'s statement that the findings "could possibly be related to [the Veteran's] time of service" and Dr. R.S.'s statement that "all of [the Veteran's] medical history and current medical problems were present during his career in the Navy," but finds that they are not adequate to rely upon in this case.

Specifically, Dr. S.L. indicated that it was "not a medical probability, just a possibility" that the Veteran's torn left meniscus was related to service.  The Board finds that this statement is too speculative to be afforded any probative value, especially in light of the fact that the opinion is not supported by any rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence).  While there are no reasons or bases requirements imposed on a medical examiner, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), the standards of adequacy for private and VA medical opinions are the same and to be adequate, an opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Similarly, the Board finds the lack of any supportive reasoning renders Dr. R.S.'s opinion inadequate for evaluation purposes.  Here, it appears that Dr. R.S.'s opinion is based solely on the Veteran's reported "long history of bilateral knee pain and swelling since 1995."  The Board finds, however, the evidence of record fails to support the Veteran's assertions in this regard, as his STRs are silent for evidence of left-knee pain in service.  There is also no indication that Dr. R.S. reviewed the claims folder before rendering his opinion.  While failure to review the claims folder does not, by itself, automatically render a medical opinion inadequate, see Nieves-Rodriguez v. Peake, 22 Vet. 295, 301 (2008), Dr. R.S.'s assessment is less convincing when considering that he did not review the Veteran's STRs, which are devoid of any evidence of treatment related to the left knee in service.

Regarding the medical records from Dr. C.T., as observed by the Court in its decision vacating the Board's prior denial of the Veteran's claims, "a review of the March 2002 and May 2004 opinions from Dr. [C.T.] do not clearly show that he attributed the knee condition to any particular in-service or postservice event."  Accordingly, those records cannot serve to substantiate a finding of nexus.

Regarding the VA examination reports of record, no VA examiner has suggested an association between any currently diagnosed left knee disability and service.  There is no indication that the VA examiners failed to consider any piece of relevant evidence before providing the opinions regarding nexus and the Board also finds no reason to discount the medical opinions based on the examiners' expertise and qualifications as a medical professional.  

As to the possibility of arthritis, the Board finds that the record does not affirmatively establish the presence of arthritis in or after service such that either the one-year presumption under 38 C.F.R. §§ 3.307 and 3.309 or the principles of chronicity and continuity of symptomatology would be applicable in this case.  In so concluding, the Board finds particularly probative the VA examiner's explanation for why the in-service notation of minimal degenerative changes is not a valid indicator of arthritis.  

In short, there is no convincing evidence of an in-service left knee injury or incurrence of a left-knee disability or a link between any diagnosed left knee disability and service.  Without such evidence, service connection must be denied.  See Davidson, supra.  

Turning to the Veteran's right knee, the Board also finds the evidence of record to be insufficient to warrant a grant of service connection for a right knee disability.  Although the Veteran was clearly treated for complaints of right knee pain in service, there was no evidence of any specific trauma or injury to the right knee in service.  Further, there is no probative evidence of record linking any present right knee disability to service.  The Board finds that Dr. R.S.'s seemingly favorable nexus opinion suffers from the problems outlined above, namely, it is not supported by any rationale, nor does it appear to have been based upon a review of the record.  Although evidence shows a history of right knee pain first manifest in service, Dr. R.S. does not discuss the absence of any right knee pathology in service or comment on post-service treatment records, such as the 2003 VA examination report that failed to show any evidence of a right knee disability.  As Dr. R.S.'s opinion appears to be based on a continuity of symptoms since service, evidence failing to indicate the presence of a right knee disability at any point post service is relevant evidence and thus, it cannot be said that Dr. R.S.'s opinion is fully supported by the overall record.  As such, it is inadequate to rely upon in this case.  See Stefl, 21 Vet. App. at 124.

No VA examiner has attributed the Veteran's right knee disability to service.  One VA examiner rendered both a negative nexus opinion and a statement wherein she indicated that an opinion could not be given without resort of mere speculation.  It is unclear why the clinician first rendered an opinion and upon further review of the claims folder stated that the issue could not be resolved without resort to mere speculation; however, the basis for her two opinions seems to be the same.  Namely, the VA examiner concluded that the absence of any definitive right knee pathology in service, combined with the lack of a documented continuity of symptoms after service, as evidenced by the diagnosis of bursitis in 2001 followed by a normal examination in 2003, did not support a finding of nexus.  Her 2012 addendum opinion suggests that it would be speculation to attribute the Veteran's current right knee disability to service based on the evidence of record.  

In sum, the Board finds that there is also no basis to establish service connection for a right knee disability, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  

In coming to the above conclusions, the Board has considered the lay assertions of record regarding the Veteran's continuity of symptoms, as well as the Veteran's own beliefs regarding the cause of his knee disabilities, but notes that the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). Here, the lay persons do not demonstrate that they have the appropriate medical training and expertise and are thus not competent to render opinions regarding etiology, especially in light of the VA examiners' conclusions to the contrary.  See Jandreau, supra.

The Board has also considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a right or left knee disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).

B.  Hypertension

Here, the record shows that the Veteran has a current diagnosis of hypertension and was granted service connection for diabetes mellitus in a November 2006 Board decision, which decision was effectuated by the RO the following month.  In August 2007, the RO received from the Veteran his claim of service connection for hypertension, wherein the Veteran evidenced his belief that his hypertension was a "residual[]" of his diabetes mellitus, as he was not diagnosed with that condition until after he was diagnosed as having diabetes mellitus.

The Veteran does not claim that his hypertension is directly related to his military service.  See 38 C.F.R. §§ 3.303, 3.304.  Further, although the Veteran recently asserted that he was diagnosed as having hypertension "1 to 2 years after leaving the service," the evidence of record fails to demonstrate that hypertension manifested itself as a chronic disease within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  Indeed, during a December 2007 VA examination, the Veteran asserted that his hypertension was diagnosed in 2003 and a December 2012 VA examiner indicated the onset of hypertension to have been in 2001, as evidenced by the private treatment records.  Further, the Veteran's STRs are silent for complaints or treatment related to high blood pressure and no clinician has attributed the Veteran's hypertension to service.  Given this evidence, the Board finds that service connection for hypertension on a direct basis or presumptive chronic disease basis is not warranted.  

Turning to the Veteran's specific theory of service connection, the Board notes that a post-service treatment record dated in September 1999 contains an impression of diabetes mellitus, "new onset."  At that time, his blood pressure was recorded to be 130/80.  Treatment records dated in August 2001 record the Veteran's blood pressure to be 120/100 and 120/90.  Although hypertension was not specifically diagnosed, the Veteran was prescribed Altace, which, as explained by the December 2012 VA examiner, is an anti-hypertensive medication.  VA and private treatment records continue to show blood pressure readings in the hypertensive range.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013) (defining hypertension as having a diastolic blood pressure predominantly 90 mm. or greater).
The Veteran was afforded a VA examination in December 2007.  The examiner noted that a urinalysis conducted in June 2007 showed a blood urea nitrogen level of 18 and a creatinine level of 0.9.  The urine microalbumin was negative.  Consecutive blood pressure readings were 174/111, 176/118, and 164/119.  The examiner diagnosed hypertension and opined that it was less likely as not that the Veteran's hypertension was caused by his diabetes, as the Veteran had no microalbumin.  

Another VA examination was conducted in December 2012.  The examiner reviewed the claims folder, noting that the Veteran's treatment records confirmed ongoing treatment for essential hypertension.  Notably, the examiner outlined the evidence of record as it pertained to the Veteran's weight and blood pressure readings, stating that from 2007 to 2012, the Veteran's weight fluctuated between 229 pounds and 267.7 pounds, with his body mass index (BMI) ranging between 35.94 and 41.98.  The examiner also listed blood pressure readings taken between August 2001 and August 2012, which showed diastolic pressures ranging from 68 to 110 and systolic pressures ranging from 90 to 174.  Upon review of the evidence, the examiner opined that it was less likely as not that the Veteran's diabetes mellitus has aggravated his hypertension.

As rationale for her opinion, the examiner stated that there was no objective evidence of aggravation, as the evidence failed to indicate a permanent measurable increase in severity of the Veteran's hypertension.  The examiner acknowledged multiple instances of elevated blood pressure readings, but stated that there was no indication that such elevations were due to a resistance of typical anti-hypertensive management, as a majority of the elevated readings did not result in a medication change.  The examiner also noted that when it was first indicated that the Veteran was hypertensive in 2001, his weight was more than 40 pounds greater than it was at the time of separation from service, and that between 2007 and 2012, he weighed as much as 67 pounds more than he had at that time.  The examiner stated that medical literature lists obesity and weight gain as major risk factors for hypertension and opined that the Veteran's obesity and weight gain most likely have had the greatest effect upon his hypertension.  

Upon consideration of the evidence of record, the Board also finds that service connection for hypertension is not warranted as secondary to diabetes mellitus.  Concerning the first aspect of a secondary service connection claim, the December 2007 VA examiner opined against a causative relationship between the Veteran's diabetes mellitus and his hypertension, as the evidence failed to indicate the presence of microalbumin.  There are no reasons or bases requirements imposed on a medical examiner, Ardison, supra.  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl, 21 Vet. App. at123 (describing adequacy of medical examinations).

In the instant case, there is no indication that the VA examiner failed to consider any piece of relevant evidence before providing the opinion on causation.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Further, no medical professional has suggested that the Veteran's diabetes mellitus caused his hypertension.  Thus, given the absence of contrary medical evidence in this case, the Board need not weigh the VA examiner's opinion against other evidence.  As such, the Board finds that the lack of a more detailed rationale does not render the opinion obtained in this case inadequate on the question of causation.  

With respect to whether the Veteran's diabetes mellitus exacerbates his hypertension, the December 2012 examiner found there to be no objective evidence of a permanent worsening of the Veteran's hypertension.  The Board does not dispute that the Veteran's hypertension has fluctuated during the relevant time period.  However, as explained by the VA examiner, such fluctuation is not indicative of a permanent worsening due to diabetes mellitus.  Rather, the examiner tied the fluctuation of the Veteran's blood pressure to his weight.  

In consideration of the evidence of record, the Board finds that the Veteran does not have hypertension that was proximately caused or been made worse by his service-connected diabetes mellitus.  The VA examination reports detailed above are highly probative evidence for deciding the claim.  The examiners reviewed the claims folder and it is clear that their opinions are "based upon consideration of the [V]eteran's prior medical history" and the reports are sufficiently detailed so as to enable to the Board to make a fully informed decision; the examination reports are therefore adequate to rely upon in this case.  Stefl, supra.  Most notably, no other clinician has suggested that the Veteran's diabetes mellitus has caused a chronic worsening of his hypertension.  In this regard, the Board notes that in a July 2007 statement, Dr. R.S. indicated that the Veteran was diagnosed with and began treatment for hypertension in April 2003.  Dr. R.S. then stated: "[The Veteran] additionally, has severe comorbidities in regards to complications form [sic] his diabetes. . . , including Erectile Dysfunction, Proteinuria, Diabetic Neuropathy, and a severe Cardiomyopathy."  The Board finds Dr. R.S.'s statement to be evidence against the claim for hypertension, as it is clear that if he considered hypertension to be attributable in any way to the Veteran's diabetes, he would have listed it as a comorbid condition or complication of the Veteran's diabetes.

As for the Veteran's lay contentions in this regard, as suggested by the VA examiners, establishing a relationship between hypertension and diabetes mellitus is a medical question based on evidence that is not readily observable by a lay person such as the interpretation of laboratory results.  Thus, the Veteran's lay opinion that his hypertension is caused by his diabetes mellitus because he was not diagnosed as having hypertension until after he was diagnosed as having diabetes mellitus, or that his diabetes mellitus has otherwise caused a worsening of his hypertension, cannot substantiate the claim, especially in light of the medical evidence to the contrary.  See Jandreau and Colantonio, both supra.

For all the foregoing reasons, the Board finds that the claim of service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting service connection for hypertension under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

II.  Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where, as in the case of the Veteran's bilateral lower extremity neuropathy, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where, as in the case of the Veteran's diabetes mellitus, "entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For all increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

A.  Right and Left Lower Extremity Diabetic Neuropathy

In the instant case, the question for consideration is the propriety of the initial evaluations assigned for the Veteran's right and left lower extremity diabetic neuropathies, service connection for which has been in effect since August 1, 2007.  Evidence relevant to the issues shows that a nerve conduction study (NCS) was performed in May 2006, the results of which were abnormal and consistent with diabetic polyneuropathy.  A June 2006 treatment record indicated that vein testing showed incompetence of the saphenous vein of the left leg and incompetent perforator veins of the legs, bilaterally.  The impression was diabetic neuropathy with vascular disease and valvular insufficiency.  

In October 2007, the Veteran presented to VA for a "re-check" of his peripheral neuropathy.  It was noted that he was being treated with 600 milligrams of neurotonin at night, which provided some relief, but a burning sensation was still present, mainly at night.  Neurological examination revealed sharp, dull, and light touch to be intact.  The Veteran's prescription was increased to 900 milligrams.  December 2007 and February 2008 treatment records noted "great relief" of symptoms with the increased medication dosage.  

A VA examination conducted in December 2007, the report of which records the Veteran's complaints of a bilateral burning sensation in his feet since 2001.  The Veteran indicated no precipitating, aggravating, or alleviating factors and stated that the burning sensation was constant and severe.  He reported weakness, fatigue, and functional loss, alleging that the burning sensation made it difficult for him to walk.  He also complained of numbness in the lower extremities.  Physical examination revealed a decreased monofilament sensation in his right toes only.  Sensation in his left lower extremity was normal.  

The Veteran underwent another VA examination in December 2012.  At that time, he reported swelling in his feet, which felt like he had pads on them.  He also indicated some "burning" in his feet when walking and numbness "every now and then."  He stated that if he walked on a cold floor, the sensation would cease in one or two hours.  The Veteran endorsed difficulty walking on account of his knee and not due to his peripheral neuropathy.  Symptoms attributable to his lower extremity peripheral neuropathy were noted to be intermittent mild pain, bilaterally, severe paresthesias and/or dysesthesias, bilaterally, and moderate numbness, bilaterally.  Muscle strength was normal and deep tendon reflexes were present.  Light touch/monofilament testing yielded normal results.  Position and cold sensation were normal, but vibration sensation was decreased.  There was no evidence of muscle atrophy.  Overall, the VA examiner assessed mild incomplete paralysis of the involved nerve.

The Veteran's service-connected right and left lower extremity peripheral neuropathy has been evaluated during the relevant time period as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8599-8520.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, miscellaneous diseases, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).  In this case, the RO has determined that the DC most analogous to the Veteran's right and left lower extremity peripheral neuropathy is DC 8520, which pertains to paralysis of the sciatic nerve.

Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis, with marked muscular atrophy.  38 C.F.R. § 4.124a, Dc 8520 (2013).  Complete paralysis of the sciatic nerve, whereby the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, is assigned an 80 percent rating.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

The Board notes that words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  Ratings for neurological conditions and their residuals should be in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120 (2013).  Notably, use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6 (2013).  

In determining the appropriate evaluations for the Veteran's right and left lower extremity peripheral neuropathy, the Board finds particularly probative the December 2012 VA examiner's assessment that the Veteran's disabilities resulted in "mild" incomplete paralysis of the sciatic nerve, which corresponds to the criteria for a 10 percent disability rating.  Here, the Veteran's main symptom has been a burning sensation; occasional numbness has also been noted.  Considering the Veteran symptomatology in terms of its impact on his motor and/or sensory functioning, the Board cannot conclude that the Veteran's right or left leg peripheral neuropathy results in more than a mild impairment of functioning.  Although in December 2007, the Veteran alleged that the burning sensation made it difficult for him to walk, no specific details with regard to this functional loss were provided.  Further, sensory examination revealed only a decreased monofilament sensation in the right toes.  Neurological examination in October 2007 also revealed all relevant sensations to be intact.  On examination in December 2012, the Veteran specifically denied difficulty ambulating on account of his peripheral neuropathy.  Further, although vibration sensing was decreased, it was still present.  Objective testing has also demonstrated normal muscle strength and reflexes are intact.  In the instant case, the Board finds that the Veteran's assertion of some difficulty walking does not rise to the level of a moderate disability, especially since the Veteran later attributes his difficulty walking, despite still complaining of a burning sensation, to his knee disability.  Rather, the evidence as a whole presents a mild disability picture, consistent with the VA examiner's assessment in this regard.

In sum, the Board finds that the preponderance of the evidence is against initial evaluations in excess of 10 percent for the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities.  In finding that ratings in excess of 10 percent are not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's disability at any point during the claims period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's reported symptoms, mainly burning and numbness resulting in sensory and motor impairment, are the type of neurologic symptoms contemplated by the rating criteria and do not take the Veteran's case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2013).

B.  Diabetes Mellitus

The Veteran alleges that his diabetes mellitus with erectile dysfunction has increased in severity and contends that a rating in excess of 20 percent is warranted.  

The Veteran's diabetes mellitus with erectile dysfunction has been evaluated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The maximum 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2013).  

A review of the evidence dated during the relevant time period reveals that diabetes has been controlled by a restricted diet and use of an oral hypoglycemic agent and/or insulin.  In a July 2007 statement, Dr. R.S. indicated that the Veteran's diabetes was being controlled by Lantus insulin since October 2006, along with oral medication and strict dietary measures.  The Veteran was afforded a VA examination in December 2007, at which time he denied episodes of ketoacidosis or hypoglycemic reactions.  It was noted that he was taking Lantus insulin and Glucovance, twice daily, but was not on a restricted diet or using an oral medication.  It was specifically noted that the Veteran had no restriction of activities directly related to the control of his diabetes.  

Another VA examination was conducted in December 2012.  It was noted that the Veteran's diabetes was being controlled by Lantus insulin injections, twice daily, and Novalog prior to each meal.  When asked whether he was on a restricted diet, the Veteran responded that he was not.  It was also noted that the Veteran did not require regulation of activities as part of his medical management of diabetes.  It was further indicated that the Veteran had to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month and that he had had no such episodes requiring hospitalization over the past 12 months.  

Here, the evidence is clear the Veteran's diabetes mellitus, currently rated as 20 percent disabling, requires the use of insulin.  The evidence is conflicted, however, as to whether the Veteran's diabetes requires a restricted diet.  In any event, to be entitled to a rating greater than the currently assigned 20 percent, there must be evidence demonstrating a restriction of activities, defined in the rating schedule as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913; see Camacho v. Nicholson, 21 Vet. App. 360, 363 -64 (2007).  That evidence is lacking in this case.  Indeed, neither of the VA examiners has noted a regulation of activities.  Further, Dr. R.S. did not suggest that the Veteran has been advised not to undertake certain activities.  

The Board has considered the assertions raised by the Veteran's attorney in her July 2013 filing.  Specifically, the Veteran's attorney asserts that the Veteran's doctor "specifically told him to avoid strenuous activities."  She also claims that the Veteran was medically advised to terminate his employment due to the required heavy lifting and strenuous occupational activity involved, which eventually led to his award of SSA disability benefits.  Notably, although the Veteran is competent to report on what a physician may have told him, this allegation was raised by the Veteran's attorney and no evidence to support this assertion has been submitted.  Supporting evidence is particularly important in case such as this where not only has the Veteran denied a restriction of activities, but no medical professional has indicated that the Veteran requires a restriction of activities.  The December 2012 VA examiner noted that diabetes mellitus did not require regulation of the Veteran's activities.  This evidence does not support the argument raised by the Veteran's attorney that he was unable to engage in certain occupational activities on account of his diabetes mellitus.

As for the Veteran's erectile dysfunction, the Board notes that the Veteran is in receipt of special monthly compensation in accordance with 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  There is no indication of penile deformity or other criteria warranting a separate compensable rating.  38 C.F.R. § 4.115b (2013).  There is no showing compensable neuropathy in the upper extremities resulting from diabetes mellitus.  Further, in a July 2013 filing, the Veteran's attorney claimed that the evidence supported separate evaluations for diabetic nephropathy and diabetic retinopathy.  The December 2012 VA examination did not find evidence of retinopathy or nephropathy and these are certainly not manifested to a compensable degree.

In sum, the Board finds that the competent and probative evidence is against the Veteran's claim for an increased rating for his diabetes mellitus.  In finding that a rating in excess of 20 percent is not warranted, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's disability during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.

The above determination is based upon consideration of applicable rating provisions.  The Board finds that the Veteran's reported symptoms are described by the rating criteria.  A review of the Veteran's lay statements, VA and private treatment records, and examination reports fails to reveal symptomatology not contemplated by the rating criteria.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Indeed, the evidence shows diabetes mellitus controlled by insulin and, possibly, a restricted diet.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual" such that "the available schedular evaluation[] for [his service-connected disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  Thun, supra; 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, is denied.


An initial evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity is denied.

An initial evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity is denied.

Entitlement to an evaluation for service-connected diabetes mellitus in excess of 20 percent is denied.


REMAND

In the instant case, the Veteran is seeking service connection for a heart disability, which he alleges was caused or aggravated by his service-connected diabetes mellitus.  The Board notes that VA and private treatment records contain diagnoses of nonischemic cardiomyopathy and congestive heart failure.  In support of his claim, the Veteran has submitted numerous articles suggestive of a link between cardiomyopathy and/or congestive heart failure and diabetes mellitus, to include an article indicating that diabetes is a well know risk factor for congestive heart failure.  

In December 2007, the Veteran underwent a VA examination, the report of which indicates that he had a history of congestive heart failure since 2005 and contained an opinion that the Veteran's nonischemic congestive heart failure was not caused by his diabetes mellitus.  Noting that the VA examiner failed to provide a rationale for the opinion regarding causation and did not address aggravation, the Board remanded that matter in May 2012 with instructions that the AOJ obtain another opinion regarding the likelihood that any currently diagnosed heart disability was caused or aggravated by the Veteran's diabetes mellitus.

Another VA examination was conducted in December 2012.  The examiner recorded a diagnosis of cardiomyopathy and although congestive heart failure was not indicated under the diagnosis section of the examination report, within the section of the examination report specific to congestive heart failure, the examiner indicated that the Veteran had chronic congestive heart failure.  Despite the fact that the examiner identified cardiomyopathy and congestive heart failure, the opinion regarding whether the Veteran's diabetes mellitus caused or chronically worsened his heart condition was limited to cardiomyopathy.  Accordingly, the Board finds that the matter must be remanded so that an opinion regarding whether the Veteran's diabetes mellitus caused or chronically worsened the Veteran's congestive heart failure may be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, action on the issue of entitlement to TDIU is deferred pending the completion of the development action set forth below.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The claims folder, and a copy of this remand, must be provided to and reviewed by the VA clinician who conducted the December 2012 VA heart examination. The examiner should provide an addendum to that report that includes an opinion as to whether it is at least as likely as not the Veteran's service-connected diabetes mellitus caused or aggravated the Veteran's congestive heart failure.  If aggravated, specify the baseline of congestive heart failure prior to aggravation, and the permanent, measurable increase in congestive heart failure resulting from the aggravation.  

If the examiner finds that the Veteran's congestive heart failure was caused by his cardiomyopathy, the examiner should still provide an opinion as to whether it is at least as likely as not the Veteran congestive heart failure has been aggravated by his diabetes.

The examiner should provide support for his opinions.  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  As part of the opinion, the examiner should comment on the treatise evidence submitted by the Veteran indicating that diabetes is a well know risk factor for congestive heart failure and state whether such evidence support a finding of causation or aggravation in the case of the Veteran.  

If the examiner finds that the Veteran's diabetes mellitus has caused or made chronically worse his congestive heart failure, the examiner should provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with his education and occupational experience on account of any his congestive heart failure.

(If the requested examiner is no longer available, the claims folder should be forwarded to another VA clinician to answer the question set forth above.  If additional evidentiary development is suggested or if another examination is required to formulate an opinion by the examiner, the AOJ should ensure that any additional development is undertaken in order to obtain a definitive opinion as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus has caused or made chronically worse the Veteran's diagnosed congestive heart failure.)

2.  After undertaking any other development deemed appropriate, the AOJ should review the record and re-adjudicate the issue of entitlement to service connection for a heart condition, claimed secondary to service-connected diabetes mellitus.  If the AOJ determines that service connection is warranted for a heart condition, the AOJ should also readjudicate the issue of entitlement to TDIU.  If any benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


